 In the Matter Of Al. AND Al. WOOD WORKING COMPANYandPLYWOODAND VENEER WORKERS UNION LOCAL No. 102, AFFILIATED WITHINTERNATIONAL WOODWORKERS of AMERICACase No. C-3.45.Decided A pril 1, 1938WoodworkingIndustry-Interference,Restraint,orCoercion-Discrimina-tion:discharge of employees under"closed shop"contract where contract ismade with local union and local union has changed name and affiliation-Rein-statement Ordered-Back Pay:notawarded because of uncertainty shroudingemployer'srights under contract.Mr. G. L. PattersonandMr. Thomas P. Grahain, Jr.,for the Board:Mr. Robert L. Sabin, Jr.,of Portland, Oreg., for the respondent.Mr. Ben Anderson,of Portland, Oreg., for Local No. 102.Mr. C. W. Robison,of Portland, Oreg., for Local No. 2531.Mr. Julius Schlezinger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Plywood and Veneer Workers Union,Local No. 102, herein called Local No. 102, the National Labor Re-lations Board, herein called the Board, by Charles W. Hope, RegionalDirector for the Nineteenth Region (Seattle, Washington), issued itscomplaint dated December 8, 1937, against Al. and M. Wood WorkingCompany, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act, in that the respondent had refused to reinstate,following a temporary shut-down of its plywood plant in Portland,Oregon, employees who failed to maintain membership in LocalUnion No. 2531 of the United Brotherhood of Carpenters and Joinersof America, herein called New Local No. 2531.1 The complaint and1A supplemental complaint naming approximately 425 of the employees denied rein-statement was issued by the Regional Duector on December 29, 1937. The complaintwas subsequently dismissed at the hearing in regard to L M Jolley,one of the personsnamed therein.372 DECISIONSANDOIIDERS373accompanying notice of hearing were duly served upon the parties.The respondent filed an answer to the complaint in which it deniedthat it had engaged in unfair labor practices.Pursuant to the notice, a hearing was held at Portland, Oregon,from January 4 to January 18, 1938, before Jesse E. Jacobson, theTrial Examiner duly designated by the Board.At the commence-ment of the hearing, a motion to intervene by New Local No. 2531was granted.The Board, the respondent, Local No. 102, and NewLocal No. 2531 were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues was af-forded to all parties.By agreement of the parties, seven volumes oftestimony taken in another proceeding involving the same parties,before a Special Master of the United States District Court for theDistrict of Oregon, together with the pleadings in such other pro-ceeding, certain exhibits, the report of the Special Master and hisfindings of fact and conclusions of law, and the opinion of the Court,were made a part of the record of this proceeding.?At the con-clusion of the hearing, motions to amend the complaint and the an-swer to conform to the proof were grantocl.At the conclusion ofthe Board's case and again at the conclusion of the hearing, therespondentmoved to dismiss the complaint.The motions weredenied by the Trial Examiner and exceptions taken.During thecourse of the hearing exceptions were also taken by the partiesto various other rulings of the Trial Examiner on motions and onobjections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.All rulings of the Trial Examiner are hereby affirmed.At the conclusion of the hearing the respondent moved to dismissthe complaint as to all persons listed therein whose names do notappear in Board Exhibits P and Q.3 Ruling on this motion wasreserved by the Trial Examiner.The motion is hereby denied.By order of the Board, dated January 12, 1938, the proceedingwas transferred to and continued before the Board in accordancewith Article II, Section 37, of the Rules and Regulations.On Jan-uary 25, 1938, after notice to the parties, a hearing for the purposeof oral argument was held before the Board, in which the respondent,Local No. 102, and the United Brotherhood of Carpenters and Join-ers of America participated.2M. and M. Wood Working Co., a corporation v Plywood and Veneer Workers LocalUnion No 102,affiliated with InternationalWoodwoihers of America of the C I 0 , et at ,U. S Dist Ct, D Ore,, decided January 10, 19383 These exhibits contain the names of the persons listed in the complaint who haveexpressed a desire to be reinstated to their former employment and who have notreceived substantially equivalent employment elsewheie. 374NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe M. and M. Wood Working Company, an Oregon corporationhaving its principal office at Portland, Oregon, is engaged in themanufacture of different wood products. It operates in the city ofPortland, two door plants under its own name,4 a plant for the man-ufacture of wood tank and pipe under the name of the NationalTank & Pipe Company, and a plywood plant under the name of thePlylock Corporation.Under the name of M. and M. Plywood Com-pany, it operates another plywood plant at Longview, Washington.The Plylock Corporation and the M. and M. Plywood Company man-ufacture approximately 15 per cent of the plywood produced in theUnited States.The only plant of the respondent involved in this proceeding isthat of the Plylock Corporation, herein called the Plylock plant.Douglas fir plywood products and various specialty items such asRezo doors, hot-plate plywood, vertical-gram panels, vertical-graincupboard stock, Philippine mahogany panels, and Philippine ma-hogany Rezo doors are manufactured in the Plylock plant. ThePlylock plant has a monthly capacity of about 61/2 million feet andemploys approximately 515 men.The principal raw materials processed at the Plylock plant areDouglas fir logs.Approximately 40 per cent of these logs are ob-tained by the respondent from the State of Washington and theother 60 per cent from Oregon. The raw materials for the manu-facture of vertical-grain products and Rezo doors are purchased inWashington and those for the production of Philippine mahoganyproducts are imported from the Philippine Islands.The respondentalso consumes a large quantity of glue in the manufacture of ply-wood. It manufactures a portion of this glue from raw materialsimported from Belgium and purchases the remainder from concernslocated in Washington, New York, and Pennsylvania.More than 90 per cent of the products produced at the Plylockplant are shipped to customers located outside the State of Oregon.These products are sold by the respondent directly, and throughterritorial representatives located in Los Angeles, California, Detroit,Michigan, New York, New York, and Biloxi, Mississippi, to jobbersthroughout the United States.The respondent also ships productsof the Plylock plant to the Fisher Body Corporation in Seattle,Washington, the Seaman Body Corporation in Milwaukee, Wisconsin,4The respondent operates a glue factory at one of these plants. DECISIONS AND ORDERS375a,nd to thevarious-distributionwarehouses' throughout the countryof Reed'sLumber & Veneer Company and Montgomery Ward &Cornpany.The respondent also owns 15.8' per cent of the stock of PacificForest Industries, a Washington corporation organized as an exportmonopoly under the Webb-Pomerene Act, through which all ofthe plywood produced in the United States for foreign consumptionis sold.Through the Pacific Forest Industries it annually sellsfrom 12 to 16 million feet of plywood to various foreigncountries,S to 10 million of which is manufactured at the Plylock plant. -II.THE UNIONS.Local Union No. 102 of the International Woodworkers of Americais a labor organization affiliated with the Committee for IndustrialOrganization.It admits into membershipall ofthe employees ofThe respondent at the Plylock plant" excepting shiftforemen.Local Union No. 2531 of the United Brotherhood of Carpentersand, Joiners of America is a labor organization affiliated with theAmerican Federation of Labor. It, also, admits into membershipall of the employees of the respondent at the Plylock plant exceptingshift; foremen.III.TIIE UNFAIR LABOR PRACTICES -A. Background of, the disputeOrganization among the employees at the Plylock plant first began-in 'May 1934'.At 'that time a union was formed which affiliatedwith the American Federation of Labor as Federal Local No. 19487.It grew rapidly and within a few months succeeded in obtaining asmembers practically all the workers at the plant.Early in -1935 the American Federation of Labor granted to theUnited Brotherhood of Carpenters and Joiners of America, hereincalled the Carpenters' Union, jurisdiction overall persons employedas' woodworkers.Federal Local No. 19487 thereupon became LocalNo.-2531 of the Carpenters' UnionsOn February 1, 1936, the Plylock Local," now known as Local No.2531 of the Carpenters' Union, entered into a written contract with therespondent covering hours, wages, and other conditions of employ-ment.Under the terms of the contract the Local was recognized asthe- collective bargaining agency for its members.5The record discloses that there was' considerable dissatisfaction. at the time amongthe members of the Plylock Localover their transferto theCarpenters'- Union.e The term"Plylock Local"as used- herein refers to the- local -union at thePlylockplant which was organized as FederalLocal No. 19487,then became LocalNo. 2531 ofthe Carpenters'Union, and subsequently,as we hereafter find, becameLocal No. 102 ofthe I. NV A.80618-38-von vi--25 376NATIONAL LABOR RELATIONS BOARDOn May 3, 1937, following several weeks of negotiations, the Ply-lock Local entered into a new contract with the respondent.Underthis contract the Local obtained several valuable concessions, includ-ing seniority rights, a substantial wage increase, and an agreementfor the arbitration of grievances.The contract also contained a"closed shop" provision requiring the respondent to employ onlymembers of the Local in good standing. The contract was to rununtil March 1, 1938.During May and June 1937, the members of the Plylock Local began.considering the advisability of terminating their connection with theCarpenters' Union and affiliating with the Committee for IndustrialOrganization, then engaged in an organization drive among the wood-workers of the Pacific Northwest.At a meeting held on June 30,1937, the Local decided to take a secret ballot on the question of affilia-tion. , The members cast their votes in the union hiring hall duringthe first 2 weeks of July.The sealed ballot boxes were then sent to aconvention of the Federation of Woodworkers which was held fromJuly 15 to July 19 at Tacoma, Washington.Other locals which hadvoted on the question also forwarded their ballots to the convention.The ballots were counted at the convention.An overwhelmingmajority of them, including 89 per cent of those cast by the PlylockLocal, were in favor of affiliating with the Committee for IndustrialOrganization. International Woodworkers of America, herein calledthe I.W. A., an international union composed of workers in thevarious branches of the lumber industry, was then set up as an affili-ate of the Committee for Industrial Organization.The PlylockLocal subsequently ratified the action of the Convention 'aiid, re-quested a charter from the I. W. A.About the middle of August' 'Neil Malarkey, the respondent's vicepresident, was informed by members of the Local's executive com-mittee that the employees of the Plylock plant were in favor of theC. I. O. and that the Plylock Local intended installing an I. W. A.charter.Malarkey did not raise any objection at that time.How-ever, following the receipt of telegrams during the last week in Au-gust from various customers stating that, because of a boycott by theCarpenters'Union, they would be unable to use the respondent'sproducts if its employees went C. I. 0., Malarkey became disturbedabout the situation.On August 31 the plant was shut down for about 2 hours to enablethe employees to attend a meeting at which they were addressed byrepresentatives of both the Carpenters' Union and the I. W. A.Atthismeeting the members of the Local voted overwhelmingly infavor of the I. W. A., and more than 300 of them signed I. W. A.application cards that day. DECISIONS AND ORDERS377On September 1 the respondent received a telegram from- A. W.Muir, vice president of the Carpenters' Union, stating that a boycotthad been placed upon its products by the Carpenters' Union.Asimilar boycott which had been instituted against several Portlandsawmills appeared to be quite effective, and the respondent, consider-ably alarmed, informed the Local's executive committee that it wouldbe unable to operate in the face of such a boycott. - The respondent,further informed the Local that under, the terms of the contract ofMay 1937 the respondent would be unable to employ workers whodid not retain membership in good standing in Local No. 2531 ofthe Carpenters' Union..It appears that during the first week in September conferences wereheld almost every day between the respondent's officials and the exec-utive committee of the Plylock Local.The respondent took the posi-tion that if the Local installed an I. W. A. charter it would not beable to operate the Plylock plant because of the boycott and that if itdid operate the plant it would not be able to employ persons who hadfailed to maintain membership in Local No. 2531 of the Carpenters'Union.With the Local's permission, copies of the telegrams con-cerning the boycott which had been received by the respondent wereposted on the bulletin boards within the plant.During this sameperiod, members of the executive committee received conflicting ad-vice from several attorneys whom they had consulted with respect tothe question of whether a change in affiliation would be a violation ofthe contract.Finally, on September 8, the respondent shut down thePlylock plant and informed the Local that it would not reopen untilthe latter definitely determined its position in regard to affiliation.On September 9 the Plylock Local decided by a vote of 210 to 203to install an I. W. A. charter on Sunday, September 12. The closenessof the vote appears to have been due largely to the position which therespondent had taken with respect to the contract and the fear onthe part of many workers that the plant would remain closed if theLocal changed its affiliation during the life of the contract.The Plylock Local held its -last meeting as an affiliate of theCarpenters'Union on September 12, 1937.At this meeting, at-tended by about 450 of the 500 members of the Local, a motion toinstall an I.W. A. charter immediately was carried with but 7 dis-senting votes, and one to close the Local's affiliation with the Car-penters'Union was passed with but 1 dissenting vote. The newcharter was thereupon installed and the Plylock Local became LocalNo. 102 of the I. W. A. By a motion from the floor all of the officersof Local No. 2531 were retained.A resolution was passed statingthe intention of the Local to-carry out under its new name the provi- 378NATIONAL LABORRELATIONS BOARD.sions of the contract.Following the meeting, the charter of LocalNo. 2531 was mailed to the Carpenters' Union at its national officesin Indianapolis, Indiana, and a copy of the above resolution waspresented to the respondent.Apparently some 39 members of LocalNo, 2531 did not sign applications for membership in the I. W. A.Several more conferences were held during the 2 weeks followingthe meeting of September 12 between the respondent and the execu-tive 'committee of the Local.No progress was made, however,toward a solution of the controversy. In the meantime RandolphDodge, the only member of the Plylock Local who had voted againstthe severance of affiliation with the Carpenters' Union, began recruit-ing other employees of the plant in an attempt to reorganize LocalNo, 2531.He was assisted in this task by Bert Sleeman, the repre-sentative of the Carpenters' Union in Portland, to whom the charterof Local No. 2531 had been sent by the Carpenters' Union after itsreceipt at the national offices in Indianapolis.About September 21Dodge informed Malarkey that he had between 40 and 50 Plylockemployees who were willing to return to work as members of LocalNo, 2531 of the Carpenters' Union.Thereupon, on September 23,Malarkey mailed a notice to each employee on the pay roll of Sep-tember 8, stating that the respondent intended to reopen the Plylockplant with members of Local No. 2531 and that it was requestingLocal No. 2531 to advise it as to which workers were members ingood standing of such Local.About the same time that the respondent mailed the notice re-ferred to above, Dodge's committee, consisting of himself and threeother members of former Local No. 2531, mailed cards to 248 em-ployees of the Plylock plant, announcing a meeting on September25 at the American Federation of Labor Temple in Portland.Dodge testified that the persons selected were ones whom his com-mittee and several foremen assisting them believed were in favor of"living up to the contract".Thirty-one persons, two of whom left, were present at the meet-ing of September 25.Temporary officers were appointed by Slee-man and the group decided to "reorganize" Local No. 2531.Addi-tional meetings were held on September 27 and 29.At the meetingof September 27 a new oath of allegiance to the Carpenters' Unionwas administered to those present.About October 1 Sleeman pre-sented the charter of Local No. 2531 to the business agent of NewLocal No. 2531.The Plylock plant reopened on October 6 with about 50 workmensupplied by New Local No. 2531. Local No. 102 immediately placeda picket line around the plant and forced it to shut down again onOctober 11.The plant, under heavy police protection, reopened for DECISIONS AND ORDERS379the.second time onOctober 14.It was operating at the time of thehearingin this case.B. =Th;e contractThe complaint alleges that the refusal of the respondent' -to re-tain in its employ after September 7, 1937, persons who failed tomaintain, membership ,in good standing in Local No. 2531 of theCarpenters' Union constituted an unfair labor practice within themeaning of Section 8 (1) and (3) of the Act. The respondent de-nies that such refusal constituted an unfair labor practice and con-tends that it was obligated to refuse employment to such personsby the "closed shop" provision of the contract of May 3, 1931. Thisprovision reads as follows :members of the Union. The Company recognizes the Union,as representing, for the purpose of collective bargaining, all of'its employees except those acting as shift foreman and in the:plant office and not paid on an hourly' basis not at present in,the Union, or any replacement of such personnel. It is the de-sire of the parties hereto that the employees covered by thisagreement shall maintain inin good' standing in theUnion.In -order that this desire may be effectuated, and inorder that the Union may discipline its members for the effec-tive operation of this agreement, the Company agrees to releasefrom its employ any person who fails or refuses to maintainmembership in good standing in the Union.The question is whether, after the action taken by the PlylockLocal and the other events described above, the respondent was justi-_fled by the contract in refusing to retain in its employ those personswho were not members of New Local No. 2531. In our opinion therespondent was not so justified and its actions constitute discrimina-tion against its employees contrary to Section 8 (3) of the Act.In the first place it is plain that the contract was made with thePlylock. Local.The contract states in its preamble that the partiesthereto are the respondent and "Plywood & Veneer Workers UnionNo. r 2531; affiliated with the United Brotherhood of Carpenters andJoiners, hereinafter known as the Union".The contract was nego-tiated' on behalf of the Union by representatives of Local No. 2531and of the Plywood District Council.' Bert Sleeman, the representa-tive of the Carpenters' Union in Portland, Oregon, affixed his signa-7 The Plywood District Council is a council of the various locals in the plywoodindustry in Washington and Oregon.At the time the contract was negotiated it wasaffiliated with the Carpenters'Union.Since the formation of the I. W. A.,however, ithas transferred its affiliation to the latter organization. 380NATIONAL LABOR RELATIONS BOARDture to the respondent's copy of the contract several weeks after May3 but did not sign the Local's copy of it. It is thus clear that thereference to the Carpenters' Union in the preamble of the contract ismerely descriptive of the Local.The Plylock Local, and not theCarpenters' Union, was a party to the contract and the Plylock Localis the union referred to in the "closed shop" provision.It also seems clear to us that the Plylock Local legally withdrewfrom the Carpenters' Union in accordance with the terms of theconstitution of the Carpenters' Union.That constitution provides :"A Local Union cannot withdraw from the United Brotherhood or,dissolve so long as ten members in good standing object thereto."At the meeting on September 12 when, after a series of meetings andmuch discussion, the Plylock Local took final action upon the ques-tion of continuing its affiliation with the Carpenters' Union, onlyone, member of the Plylock Local voted against the motion -to severall connections with the Carpenters' Union. Immediately thereafterthe Plylock Local returned its charter to the Carpenters' Union.While it is true that 39 members of Local No. 2531 never joinedLocal No. 102 of the I. W. A., no formal objection to the withdrawalof affiliation was ever made by any member of Local No. 2531 exceptthe lone dissenter at the September 12 meeting.Under any practicalinterpretation of the provision above quoted we must conclude thaton September 12 the Plylock Local legally severed its affiliation withthe Carpenters' Union.8Thereafter the Plylock Local installed the charter of Local No.102 of the I. W. A. The membership of Local No. 2531 almostunanimously constituted the membership of Local No. 102 and theofficers of the one were retained as officers of the other.Local No.102 then formally recognized the continued existence of the con-tract by acknowledging to the respondent, immediately upon theadoption of its I. W. A. charter, its intention to carry out the provi-sions of the agreement.It is 'not necessary to decide here, however, whether or not the con-tract remained in force with the Plylock Local after the change inname and affiliation. If the contract continued as a valid con-tract with Local No. 102, as the successor of Local No. 2531, plainlythe respondent had no authority thereunder to require membership8The constitution of the Carpenters'Union provides that if a local union withdrawsor is dissolved,itmust forward all its property,books, charter,and funds to the GeneralSecretary of the Union.The Plylock Local, upon its change in affiliation,did not forwarditsbooks and funds to the General Secretary in accordance with this provision. Itseems clear,however, that compliance with this provision is not a prerequisite to with-drawal or dissolution.The failure of the Plylock Local to forward its books and fundsto the General Secretary raises merely a question between the private parties involvedand has no bearing upon the issue of withdrawal of affiliation. DECISIONS AND ORDERS381in New Local No. 2531 as a condition of employment.9On the otherhand, if the contract expired as a result of withdrawal of the. PlylockLocal, from ,the Carpenters' Union, the respondent likewise cannotrely upon the contract as justification for requiring membership inNew Local No. 2531. In either event the respondent's activities con-stitute unlawful discrimination against its employees contrary toSection 8 (3) of the Act.Under the foregoing view of the case it is unnecessary to deter-mine, and we do not here determine, the status of a valid contractwhere the officers and virtually the entire membership of the localunion with which the contract was made vote to withdraw affiliationfrom the parent body, though such withdrawal is not effected strictlyin accordance with the constitution of the' parent body or the charterof the local union.Nor do we here determine the status of a validcontract where the union with which the contract was made continues'in existence under 'the same name and affiliation but a majority ofthe employees in the 'bargaining unit have shifted their allegianceto another union.The United States District Court for the District of Oregon, inpassing upon a motion by the respondent for a temporary injunctionto restrain Local No. 102 from picketing the plant, has taken asomewhat different view of the' rights of the parties under thee It is interesting to note that inWorld Trading Corp. v. Kolchin,N. Y. Sup Ct., N. Y.County,Special Term Part III, decided January 19,1938, the Courtheld that an em-ployer who had entered into a contract with a local union affiliatedwith the AmericanFederation of Labor could not escape its obligations under such contract because of thelocal union's severance of its connectionwith the American Federation of Labor andtransfer of its allegianceto the Committeefor Industrial Organization.The Court said :It is plaintiff's contention that by so doing(transferring its affiliation)the de-fendant changed its nature and in legal contemplation became a differententity.With thisargument the court cannot agree.As admonishedbyKelso v.Cabanagh,(137Misc. 653),itmust be held that defendant(local union)is still thesame union.Its identity,structure,operation,constitution,bylaws, officersand membership arestill the same as they were when the agreement was made. Only its affiliation andname havechanged.The power to disburse funds, to perform and take advantageof contracts to collectdues and distribute surplus is still in the same hands andbelongs "to the same legalentity.Abundant authority can be marshaledin supportof the proposition that severance or change of affiliation of a local union with theparent body does not alterthe identity or take away the rightsand responsibilitiesof the local.In Oakes on OrganizedLabor and Industrial Conflicts,page 90, weread : "Theidentityof a local union is not affectedby its withdrawalfrom onegeneral organizationand its affiliation with another."In a sister jurisdiction,Shipwrights,Joiners & Caulkers AssociationLocal2, of Seattlev.Mitchell(60 Wash ,529) it washeld that"regardlessof the change in membership, and the changesin its affiliations,the associationitself hasremainedthe same." In consequence noapproval can be given plaintiff's (employer)argument that change of affiliation fromthe American Federationof Labor to the Committeefor Industrial Organization hasaltered the nature and structure of the defendant.See alsoCassetana,etc.v.Filling Station Operators'Union Local UnionNo. 410,SuperiorCourt of California,San Francisco County, decided December 28, 1937, reportedin Labor RelationsReports, Vol. I, No. 19. 382,NATIONAL LABOR, RELATIONS- BOARDcontract.1°The Court takes the position that the respondent wasnot bound to accede to the change of affiliation from A. F. of L. toC. I. 0.; that the withdrawal of the membership of Local No. 2531from the Carpenters' Union did not destroy Local No. 2531 since the-Local could not destroy itself without the consent of the parentunion; that irrespective of whether Local No. 2531 remained in,existence the employees who joined Local No. 102 were not members in,right to discharge them.We cannot agree with this view.As,already stated, it is not necessary to determine whether the con-tract was binding on the respondent after the change of affiliationfrom A. F. of L. to C. I. 0. As to the destruction of Local No.2531, we think it plain that'the constitution of the Carpenters' Unionexpressly contemplated that local unions could withdraw from affilia-tion ; that the Plylock Local followed the correct legal procedure-and did so withdraw ; and that this being so, Local No, ,2531, as.affiliatedwith the Carpenters' Union, ceased to exist and New LocalNo. 2531 cannot be considered the same organization.Nor can 'weagree with the argument that the respondent had the right to dis-charge its employees because they did not maintain good standinginLocal No. 2531.We are of the opinion that either Local No.102 succeeded to the rights of Local go. 2531 under the contract,in which case only membership in Local No: 102 was required,- or;Local No. 2531 being extinct, the contract provision was no longer inforce.We find that the respondent refused to retain at work after Sep-tember 12, 1937, employees who failed to maintain membership ingood standing in New Local No. 2531 of the Carpenters' Union.Bysuch conduct the respondent has discriminated against its employeesin regard to hire and tenure of employment, thereby discouragingmembership in a labor organization, and has interfered with, re-strained, and coerced its employees in the exercise of the rights,guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.JOM.'and M. Wood Working Co,a corporationv.Plywood and Veneer Workers LocalUnion No. 102, affiliatedwith InternationalWoodworkers of America,at al., supra. DECISIONS AND ORDERSV. THE REMEDY383The employees who were refused reinstatement by the respondentafter September 8, 1937,because of their failure to maintain mem-bership in good standing in Local No.2531 of the Carpenters'Union,having lost their jobs as a result of an unfair labor practice, wouldnormally be entitled to reinstatement with back pay.However, theirdischarge was due in this case to the respondent's belief that it wasrequired to deny them employment by the contract of May 1937.The legal rights and obligations of the parties under the contracthave been involved in doubt,-and the record indicates that the re-spondent's conduct has been predicated in large part upon an honestreliance on interpretations of the contract by its attorney and theUnited States District Court for the District of Oregon.In thiscase, therefore,we shall not require it to pay them back pay forthe period between their discharge and the date of this decision.'Since the discharge of these employees constituted an unfair laborpractice,the respondent is under a duty to restore the status ' quowhich-existed prior to its unlawful act.The respondent must,there-fore, upon application,offer to these employees reinstatement to theirformer positions,without prejudice to their seniority and other rightsor privileges.Further, we shall order the respondent to pay suchemployees back pay from the date of their applications for rein-statement to the date of the offer of such reinstatement.If after reinstating its employees pursuant to our order and dis-missing employees hired since'September 8, 1937,the respondentdetermines that the services of any of its staff as then constituted arenot required,itmay reduce its staff,provided the reduction is madewithout discrimination against any employees because of their unionaffiliation in or activities in behalf of Local No. 102, following thesystem of seniority which has heretofore been applied in the opera-.tion of the Plylock plant,subject to any modification introduced byagreementwithLocal No. 102.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local Union No. 102, affiliated with the International Wood-workers of America, and Local Union No. 2531, affiliated with theUnited Brotherhood of Carpenters and Joiners of America, are labororganizations, within the meaning of Section 2 (5) of the Act..2.The respondent, by discriminating in regard to the hire andtenure of employment of its employees, thereby discouraging mem-bership in a labor organization, has engaged in and is engaging in 384NATIONAL LABOR RELATIONS BOARD'unfair labor practices; within the meaning of Section 8 (3)` ofthe Act.3.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in'Section'l ofthe Act, has engaged in and is engaging in unfair- labor practices,within the meaning of Section 8 (1) of the Act.4.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relation`sAct, the National Labor Relations Board hereby orders that therespondent, M. and M. Wood Working Company, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local Union No; 102 of the In-ternationalWoodworkers of America or encouraging membership inLocal Union No. 2531 of the United Brotherhood of Carpenters andJoiners of America, by discharging or refusing to reinstate: any ofits - employees or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of theiremployment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to,self-organization, to form,join, orassistlabor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to its employees who were refused reinstatement afterSeptember 8, 1937, because of their failure to maintain membership,in good standing in Local No. 2531 of the United Brotherhood of Car-penters and Joiners of America, immediate and full reinstatement totheir former positions, without prejudice to their seniority and otherrights and privileges;(b)Make whole such employees for any loss of pay they will havesuffered by reason of the respondent's refusal to reinstate them, uponapplication, following the issuance of this order, by payment to them,respectively, of a sum of money equal to that which each would nor-mally have earned as wages during the period from the date of such DECISIONS AND ORDERS385application for reinstatement to the date of the offer of reinstatement,less any amount each will have earned during that period;(c)Post immediately in conspicuous places throughout the Plylockplant, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating that therespondent will cease and desist in the manner aforesaid;(d)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.